NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 HERMES ENRIQUE VASQUEZ-                         No. 08-71943
 AGUIRRE,
                                                 Agency No. A098-112-083
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Hermes Enrique Vasquez-Aguirre, a native and citizen of El Salvador,

petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

       We reject Vasquez-Aguirre’s claim that he is eligible for asylum based on

his membership in a particular social group, namely, young El Salvadoran males

who resist efforts by gangs to recruit them or extort money from them. See Santos-

Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular

social group “young men in El Salvador resisting gang violence”) (internal

quotation omitted); Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th Cir. 2009)

(rejecting as a particular social group “young Honduran men who have been

recruited by [a gang], but who refuse to join”).

       Accordingly, because Vasquez-Aguirre failed to demonstrate that he was

persecuted on account of a protected ground, we deny the petition as to his asylum

claim. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).


JLA/Research                              2                                   08-71943
       Vasquez-Aguirre’s due process claim fails because he has no cognizable

liberty interest in discretionary relief from removal. See Tovar-Landin v. Ashcroft,

361 F.3d 1164, 1167 (9th Cir. 2004); see also Briseno v. INS, 192 F.3d 1320, 1323

(9th Cir. 1999) (deportable aliens have no substantive due process right to

residence in the United States).

       We lack jurisdiction to review both Vasquez-Aguirre’s challenge to the IJ’s

corroboration finding and his claim for humanitarian asylum, withholding of

removal, and CAT relief, because he failed to exhaust these arguments before the

BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (per

curiam); see also Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JLA/Research                              3                                   08-71943